Citation Nr: 0938280	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-29 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
diabetes mellitus and, if so, whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1956 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

The Board notes that in the September 2005 rating decision, 
the RO reopened the Veteran's claim and denied it on the 
merits.  However, prior to consideration of the Veteran's 
claim on the merits, the Board is required to consider the 
issue of finality, see 38 U.S.C.A. §§ 7104(b), 5108; see also 
Barnett v. Brown, 8 Vet. App. 1 (1995), and as such, the 
issue has been characterized as shown on the first page of 
this decision.  Insofar as the Board's determination as to 
finality is favorable to the Veteran and consistent with the 
RO's actions, he is not prejudiced by the Board's actions 
herein.  See Barnett, supra at 4; Bernard v. Brown, 4 Vet. 
App. 384, 390-92 (1993).  


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for diabetes mellitus was previously denied in a rating 
decision issued in October 1980.  The Veteran was notified of 
that decision but failed to perfect a timely appeal.  The 
decision became final.

2.  Evidence added to the record since the final October 1980 
RO denial is not cumulative or redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for diabetes mellitus.

3.  The probative evidence of record indicates that the 
Veteran's diabetes mellitus first manifested many years after 
his separation from service and is not related to his service 
or to any incident therein.


CONCLUSIONS OF LAW

1.  The October 1980 rating decision that denied the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus is final.  38 U.S.C. § 4005(c) (1976) [38 
U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1980) [38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008)].

2.  New and material evidence has been received in order to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for diabetes mellitus. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Diabetes mellitus was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record:  (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for diabetes mellitus is 
completely favorable and, in that regard, no further action 
is required to comply with the VCAA and implementing 
regulations.  

With respect to the merits of the Veteran's service 
connection claim, an April 2005 letter, sent prior to the 
initial unfavorable RO decision issued in September 2005, 
advised the Veteran of the information and evidence necessary 
to substantiate his underlying service connection claim.  
Additionally, such letter informed the Veteran of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.

The Board notes that an October 2006 letter advised the 
Veteran of the evidence and information necessary to 
establish a disability rating and an effective date in 
accordance with Dingess/Hartman, supra.  The Veteran's claim 
was not readjudicated by the RO subsequent to this notice; 
however, as the Board concludes herein that the preponderance 
of the evidence is against the Veteran's claim, any question 
as to the appropriate disability rating or effective date to 
be assigned is rendered moot.  Therefore, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA treatment records have been 
obtained and considered.  The duty to assist also includes 
obtaining a medical examination or opinion when necessary to 
decide the claim.  In the instant case, the Veteran underwent 
VA examination in August 2006 and a specific opinion as to 
his claim was obtained.

Thus, the Board finds that VA has fully satisfied the duty to 
notify and assist.  In the circumstances of this case, 
additional efforts to assist or notify the Veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his 
claim.

New and Material Evidence

The Veteran's claim of entitlement to service connection for 
diabetes mellitus was denied in a rating decision issued in 
October 1980.  The evidence before VA at such time consisted 
of the Veteran's claim of entitlement to service connection 
for diabetes mellitus and his available service treatment 
records.  The RO found that there was no evidence that 
indicated a diagnosis of diabetes mellitus during service.  
Therefore, the Veteran's claim of entitlement to service 
connection for diabetes mellitus was denied.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In October 1980, the Veteran was advised of the decision and 
his appellate rights.  No further communication regarding his 
claim of entitlement to service connection for diabetes 
mellitus was received from the Veteran until February 2005, 
when VA received his application to reopen such claim.  
Therefore, the October 1980 rating decision is final.  38 
U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1980) [38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2008)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claim of 
entitlement to service connection for diabetes mellitus in 
February 2005, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 3.156(a), 
applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Newly received evidence since the prior final denial in 
October 1980 includes VA treatment records dated from October 
1999 to August 2006, report of VA examination dated in August 
2006, and the Veteran's own statements, to include his 
February 2005 claim, April 2006 Notice of Disagreement, and 
his September 2006 Substantive Appeal.

The newly received evidence indicates that the Veteran is 
currently being treated for diabetes mellitus.  Also of 
record is the Veteran's August 2006 VA examination report.  
At that time, the VA examiner offered an opinion as to the 
relationship between the Veteran's current diabetes mellitus 
and his service, to include laboratory results. 

The Board finds that the evidence as to the Veteran's claim 
of entitlement to service connection for diabetes mellitus 
received since the last final decision in October 1980 is new 
in that it was not previously considered by agency 
decisionmakers, or cumulative or redundant of other evidence 
of record.

The Board also finds that the evidence as to the Veteran's 
claim of entitlement to service connection for diabetes 
mellitus received since the last final decision in October 
1980 is material.  Such evidence relates to an unestablished 
fact, specifically, evidence of a current diagnosis of 
diabetes mellitus and an opinion as to the relationship 
between such disease and the Veteran's military service, to 
include whether such manifested within one year of his 
separation from service.  Thus, such evidence raises a 
reasonable possibility of substantiating the Veteran's claim.  
38 C.F.R. § 3.303 (2008).  Accordingly, new and material 
evidence as to the Veteran's claim of entitlement to service 
connection for diabetes mellitus has been received, and such 
claim is reopened.

As the Board has determined that new and material evidence 
has been submitted as to the Veteran's claim of entitlement 
to service connection for diabetes mellitus, it is necessary 
to consider whether the Veteran would be prejudiced by the 
Board proceeding to a decision on the merits.  In this case, 
the VCAA letter dated April 2005 provided the Veteran with 
the laws and regulations pertaining to consideration of his 
claim of entitlement to service connection for diabetes 
mellitus on the merits.  Additionally, the Veteran provided 
arguments addressing his claim on the merits in his own 
statements.  Given that the Veteran had adequate notice of 
the applicable regulations, the Board finds that the Veteran 
would not be prejudiced by the Board's review of the merits 
of the claim at this time.  Bernard, supra.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
diabetes mellitus, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1133 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
Veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods. This includes diabetes 
mellitus, if manifest to a compensable degree at any time 
after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  The presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d).

In this case, the Veteran's service personnel records do not 
show, and the Veteran does not assert, that he had service in 
the Republic of Vietnam or in the waters offshore of the 
Republic of Vietnam.  Thus, the provisions regarding 
presumptive herbicide exposure do not apply in the instance 
case.

The Veteran's service treatment records show that his Report 
of Physical Examination dated in March 1976 indicates that he 
reported a family history of diabetes mellitus.  Laboratory 
tests were positive for sugar in the Veteran's urine.  The 
Veteran's fasting blood sugar (FBS) was 84 and 2 hours later, 
70.  It appears that the Veteran also underwent glucose 
tolerance testing, as results of such were 148 after one-half 
hour, 134 after one hour, 70 after 2 hours, and 70 after 3 
hours.  The Veteran was not diagnosed with diabetes mellitus 
at that time.   

Report of Physical Examination dated in August 1978 indicates 
that laboratory tests were negative for sugar in the 
Veteran's urine and indicated that his FBS was 96.  The 
Veteran was not diagnosed with diabetes mellitus at that 
time.   

Report of Physical Examination, dated in March 1980 and 
conducted for the purpose of separation from service, 
indicates that laboratory tests were negative for sugar in 
the Veteran's urine and indicated that his FBS was 101.  
Results of glucose tolerance testing after two hours was 116.  
The Veteran was not diagnosed with diabetes mellitus at that 
time.   

While the Board notes that the Veteran demonstrated sugar in 
his urine and his FBS and glucose tolerance were tested on 
occasion, the Veteran's service treatment records are 
negative for treatment or diagnosis of diabetes mellitus.  
Because diabetes mellitus was not diagnosed in service, the 
Board finds that there was no evidence of a chronic condition 
at separation.  38 C.F.R. § 3.303(b).

VA treatment records dated in May 2003 indicate that the 
physician noted the Veteran's strong family history of 
diabetes, and noted that the Veteran's FBS was 121 and his 
A1C level was up to 6.5.  The physician noted that the 
Veteran was controlling his sugars with weight control and 
that he was hyperglycemic, though not overtly diabetic.  

VA treatment records dated in February 2006 indicate that the 
Veteran presented with a high risk for diabetes, by family 
history, and was noted to be on prescription medication to 
control his sugars, with weight maintenance.  

There is no evidence in the Veteran's claims file indicating 
that any treatment provider found a relationship between his 
laboratory findings of increased sugars and his period of 
service.

On VA examination in August 2006, the examiner noted that the 
Veteran was diagnosed with hyperglycemia and placed on oral 
agents in 2004, leading to normalized glucose readings.  The 
examiner reviewed the Veteran's claims file and opined that 
while the Veteran had been previously diagnosed with 
hyperglycemia, he met the criteria for a diagnosis of 
diabetes as of 2004.  The examiner opined that he found no 
evidence that the Veteran had diabetes mellitus during his 
service.  The examiner reasoned that the Veteran's in-service 
laboratory results would have had to include fasting glucose 
readings of 126 on separate occasions or postprandial glucose 
readings greater than 200.  The examiner reported that he did 
not find evidence of such in the Veteran's service treatment 
records, and thus could not equate the onset of diabetes 
mellitus with service. 

The Board notes that the Veteran asserts that his in-service 
laboratory findings of sugar in the urine and elevated 
fasting blood sugar and glucose tolerance indicate that he 
would eventually develop diabetes mellitus.  The Veteran has 
not asserted that he was diagnosed with diabetes mellitus 
during service.  In any event, while the Veteran is competent 
to testify as to his in-service laboratory findings, he is 
not competent or qualified, as a layperson, to diagnose 
diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As relevant 
to the instant matter, diabetes mellitus is not a disorder 
that is capable of lay observation and, therefore, the 
Veteran is not competent to diagnosis such disease.

The evidence of record reflects that the Veteran's diabetes 
mellitus was first diagnosed in 2004, more than one year 
after his separation from service. The Veteran is thus not 
entitled to service connection on a presumptive basis because 
diabetes mellitus did not manifest to a compensable degree 
within one year following his separation from service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for or 
diagnoses of diabetes mellitus or diabetes mellitus-related 
problems during the Veteran's period of service.  There is no 
evidence establishing a medical nexus between military 
service and the Veteran's diabetes mellitus.  Thus, service 
connection for diabetes mellitus is not warranted.

In sum, the weight of the probative evidence demonstrates 
that the Veteran's diabetes mellitus first manifested more 
than one year after his period of service and is not related 
to his service or to any incident therein.  The Board finds 
that the preponderance of the evidence is against the claim 
for service connection for diabetes mellitus, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


The claim of entitlement to service connection for diabetes 
mellitus is reopened.  To that extent only, the appeal is 
allowed.

Service connection for diabetes mellitus is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


